 1                                                           The Honorable Richard A. Jones
                                                             The Honorable Brian A. Tsuchida
 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8                                   AT SEATTLE

 9
     NORTH CASCADE CONSERVATION COUNCIL;                   No. 2:20-cv-01321-RAJ-BAT
10   and KATHY JOHNSON,
11                                                         DECLARATION OF ANJOLENE PRICE
           Plaintiffs,
12         v.
13
     UNITED STATES FOREST SERVICE, an
14   administrative agency of the Forest Service; VICKIE
     CHRISTIANSEN, Chief of the Forest Service; JAMIE
15   KINGSBURY, Former Forest Supervisor for Mount-
     Baker Snoqualmie National Forest; JODY WEIL,
16   Current Forest Supervisor for Mount-Baker
     Snoqualmie National Forest; PETER FORBES,
17
     Former District Ranger for Darrington Ranger
18   District; ERIN ULOTH, Former Acting District
     Ranger for Darrington Ranger District; GRETCHEN
19   SMITH, Current District Ranger Darrington Ranger
     District; PHYLLIS REED, Project Lead for
20   Darrington Ranger District,
21
           Defendants,
22
           and
23
     HAMPTON LUMBER MILLS-WASHINGTON,
24   INC., a Washington corporation, HAMPTON TREE
     FARMS, LLC, an Oregon limited liability
25   corporation, and SKAGIT LOG AND
     CONSTRUCTION, INC., a Washington corporation,
26
          Proposed Defendant-Intervenors.
27

28                                                                 American Forest Resource Council
                                                                   924 Capitol Way S., Suite 102
     DECLARATION OF ANJOLENE PRICE                                 Olympia, Washington 98501
     Case No. 2:20-cv-01321-RAJ-BAT                                (503) 222-9505
         I, Anjolene Price, declare:
 1

 2           1.      I make this declaration based on my personal knowledge. I am over the age of 18,

 3   and if called as a witness, could and would competently testify as follows.

 4           2.      I am the Collaborative Forestry Manager for Hampton Lumber Mills-Washington,
 5
     Inc. (Hampton Lumber) based in Darrington, Washington. Before joining Hampton Lumber in
 6
     2018, I had extensive experience in the field of natural resources. I began my career working
 7
     for the Washington and California Conservation Corps and the Conversation Volunteers
 8
     Australia. After working for the Corps, I worked for the Bureau of Land Management (BLM) on
 9

10   the forestry crew, marking and cruising timber sales in eastern Washington. Later on, I took on

11   the role of BLM Planning and Environmental Coordinator, leading field office NEPA teams,
12   developing resource management plans, and serving as a facilitator for the Spokane District.
13
     While working for the BLM, I received my Bachelor of Environmental Studies from Ashford
14
     University and Master of Natural Resources from University of Idaho.
15
             3.      Hampton Lumber created the Collaborative Forestry Manager position given the
16

17   importance of the timber industry working with other stakeholders to find common ground to

18   restore community and forest health. Since the early 1990s, timber harvest volume on federal

19   forestland in the Pacific Northwest has decreased by more than 90 percent. While federal forests
20   make up nearly half of all forestland in Washington and Oregon, they currently account for only
21
     10 percent of the wood supply in the region. As a result of this decrease, many mills shuttered
22
     and the communities they supported declined. In the past few decades, federal forests have also
23
     become increasingly susceptible to disease and megafires, which ravage the landscape
24

25   threatening life, livelihoods, and critical habitat. While part of the initial decline in federal forest

26   harvest levels was due to habitat protection for sensitive or endangered species, today federal

27   forest management agencies also face dwindling revenues and increased wildfire costs. These
                                                                             American Forest Resource Council
28                                                                           924 Capitol Way S., Suite 102
     DECLARATION OF ANJOLENE PRICE - 1                                       Olympia, Washington 98501
     Case No. 2:20-cv-01321-RAJ-BAT                                          (503) 222-9505
     challenges have made it difficult for forest managers to accomplish active management,
 1

 2   including planned harvests. Recognizing the need to better manage these forests to sustain rural

 3   communities, reduce catastrophic wildfire, and generate resources for the U.S. Forest Service,

 4   stakeholders throughout the nation have begun to form community-based forest collaboratives to
 5
     create a forum to identify and support well-designed local forest restoration projects. Hampton
 6
     Lumber believes in ensuring a vibrant future for our federal forests, the local wood products
 7
     sector, and the communities where we live and work. Successful forest collaboration requires
 8
     dialogue, understanding, and trust among a wide array of stakeholders.
 9

10          4.      As a Collaborative Forestry Manager, I represent Hampton Lumber’s Washington

11   sawmills on several National Forest Collaboratives. I work closely with environmental groups,
12   tribal representatives, recreationalists, community members, and state, local, and federal agency
13
     representatives to build a common vision for National Forest land, accelerating landscape scale
14
     restoration, creating local jobs, and reducing litigation.
15
            5.      One of the collaborative groups I participate in is the Darrington Collaborative.
16

17   The Collaborative is comprised of a diverse group of stakeholders, including members from the

18   environmental community, timber industry, Darrington STEM youth education programs, and

19   representatives from federal, state and local government. The Darrington Collaborative’s goal is
20   to increase ecologically sustainable timber harvest under the Northwest Forest Plan on the Mount
21
     Baker-Snoqualmie National Forest, while improving the ecological functioning of the forest and
22
     watershed. The purpose of the group is to show that the Forest can create a more ecologically
23
     resilient forest, provide for increased, sustainable timber harvest near Darrington, and provide
24

25   economic benefits to the community. More information about the Darrington Collaborative is

26   available at https://www.darringtoncollaborative.org/ and media coverage about the collaborative

27
                                                                          American Forest Resource Council
28                                                                        924 Capitol Way S., Suite 102
     DECLARATION OF ANJOLENE PRICE - 2                                    Olympia, Washington 98501
     Case No. 2:20-cv-01321-RAJ-BAT                                       (503) 222-9505
     can be found at https://king5.com/embeds/video/281-b873a339-e4ee-492c-aceb-
 1

 2   945e9329e15d/iframe?jwsource=cl.

 3   Hampton Lumber

 4           6.     Hampton is a family-owned company that started from modest beginnings. The
 5
     founder, Bud Hampton, purchased the first sawmill in Willamina, Oregon in 1942. Bud grew the
 6
     company with his two sons to include forestland and manufacturing facilities. This fourth-
 7
     generation family-owned company has grown to include ten sawmills in Oregon, Washington,
 8
     and British Columbia, including a sawmill in Darrington, Washington. Hampton Lumber
 9

10   employs about 1,200 people in Oregon and Washington, and its mills provide quality family-

11   wage jobs and revenues to support public services to the local communities. Bud and his sons
12   developed a deep commitment to people, community, and sustainability, and those values are the
13
     heart of Hampton’s company culture.
14
             7.     Hampton owns approximately 140,000 acres of private timberland with
15
     approximately 90,000 acres in Oregon and approximately 50,000 acres in Washington.
16

17           8.     The town of Darrington is in Snohomish County with a population of

18   approximately 1,400 people. Hampton Lumber is the largest private employer in Darrington,

19   with about 170 employees. Not only does the sawmill provide jobs to mill workers, it also
20   supports a variety of other jobs in the community including shipping contractors, mechanics,
21
     equipment salespeople and other subcontractors. It is estimated that for every one job in the mill,
22
     it produces two indirect jobs outside of the forest products sector, e.g., town grocers, school
23
     district employees, parts and equipment distributers, and other subcontractors. The social and
24

25   economic vitality of the Darrington community depends on the uninterrupted operation of the

26   mill.

27
                                                                          American Forest Resource Council
28                                                                        924 Capitol Way S., Suite 102
     DECLARATION OF ANJOLENE PRICE - 3                                    Olympia, Washington 98501
     Case No. 2:20-cv-01321-RAJ-BAT                                       (503) 222-9505
            9.      The Darrington mill relies heavily on public lands to source timber for its mill,
 1

 2   including the Mount-Baker Snoqualmie National Forest. The sawmill processes species

 3   representative of the Forest, approximately 35 percent western hemlock, 60 percent Douglas-fir,

 4   and 5 percent other. The annual production capacity for the mill is 290 million board feet
 5
     (MMBF). The sawmill produces studs and framing lumber in various dimensions.
 6
            10.     The Darrington sawmill utilizes its excess wood byproducts (sawdust, chips, and
 7
     bark) to help fuel the renewable energy cogeneration facility, which turns biofuel into steam and
 8
     electricity. Hampton uses the steam heat to dry lumber instead of using costly diesel boilers.
 9

10   This symbiotic relationship between the sawmill and cogeneration facility helps Hampton

11   maximize the value derived from available forest resources, and support forest treatments
12   reducing the fuel load of unhealthy forests. Hampton sells the electricity generated to a local
13
     utility to meet the demand of nearby communities.
14
            11.     Hampton Tree Farms, LLC (Hampton Tree Farms) is headquartered in Portland,
15
     Oregon, has approximately 30 employees, foresters and office staff, and is charged with
16

17   purchasing all the logs for the Hampton Washington and Oregon sawmills. Hampton Tree

18   Farms acquired the contracts described below which will provide timber supply to the Hampton

19   Darrington mill.
20          12.     Hampton Lumber is a member of the American Forest Resource Council (AFRC),
21
     a regional trade association whose purpose is to advocate for sustained yield timber harvests on
22
     public timberlands throughout the West to enhance forest health and resistance to fire, insects,
23
     and diseases. AFRC works to improve federal and state laws, regulations, policies and decisions
24

25   regarding access to the management of public forest lands and protection of all forest lands.

26
27
                                                                          American Forest Resource Council
28                                                                        924 Capitol Way S., Suite 102
     DECLARATION OF ANJOLENE PRICE - 4                                    Olympia, Washington 98501
     Case No. 2:20-cv-01321-RAJ-BAT                                       (503) 222-9505
     South Fork Stillaguamish Project
 1

 2          13.     The South Fork Stillaguamish Project is located in the Darrington Ranger District

 3   of the Mount-Baker Snoqualmie National Forest. The project encompasses 2,000 to 3,000 acres

 4   of commercial thinning, 1,060 acres of noncommercial thinning, and about 30 miles of road
 5
     construction. The purpose of the thinning activities is to enhance forest stand structure that can
 6
     serve as habitat for old-growth dependent species, improve vegetation diversity in riparian
 7
     reserve areas, and promote stand resiliency on the landscape. Thinning treatments would be
 8
     applied on approximately 30 to 50 percent of the second-growth stands identified as a high
 9

10   priority for treatment to enhance development of late successional forest habitat. Other project

11   activities include road treatments, trailheads enhancements, aquatic organism passage upgrades,
12   and invasive plants treatments.
13
            14.     The South Fork Stillaguamish Project is one of the Mount-Baker Snoqualmie
14
     National Forest projects that received collaborative support from the Darrington Collaborative.
15
     In 2019, the Darrington Collaborative received a Building Forest Partnership Grant for $40,000
16

17   to hire a part-time coordinator to support forest restoration work on the Mount-Baker

18   Snoqualmie National Forest and received an All Lands Forest Restoration Grant for

19   approximately $99,300 in 2018 and $211,500 in 2019 to support restoration forestry work,
20   including thinning dense stands, doing stand exams, road inventories, and pre-sale work. In
21
     addition, the Darrington Collaborative received funds from Pew Trusts and hired Resilient
22
     Forestry to assist with pre-sale work for the South Fork Stillaguamish Project, resulting in
23
     approximately 192 hours of work related to GPS mapping, cruising and pre-sale layout.
24

25          15.     The Darrington Collaborative also provided public comments during the NEPA

26   planning phase of the South Fork Stillaguamish Project. Recently, in response to the litigation,

27
                                                                          American Forest Resource Council
28                                                                        924 Capitol Way S., Suite 102
     DECLARATION OF ANJOLENE PRICE - 5                                    Olympia, Washington 98501
     Case No. 2:20-cv-01321-RAJ-BAT                                       (503) 222-9505
     the Darrington Collaborative submitted a letter supporting the project. Attached as Exhibit A is
 1

 2   a true and accurate copy of the letter.

 3          16.     Hampton Lumber participated in the NEPA process through AFRC. AFRC

 4   provided scoping comments and comments to the draft Environmental Assessment, and
 5
     participated in the objection resolution meeting on December 19, 2017. Attached as Exhibit B is
 6
     a true and accurate copy of AFRC’s comments to the draft Environmental Assessment.
 7
            17.     There are three sales associated with the South Fork Stillaguamish Project:
 8
     Bonanza Thin DxP Timber Sale, Mallardy Thin DxP Stewardship, and Green Grouse Timber
 9

10   Sale. The project will produce about 19.5 million board feet (MMBF), which was the Forest’s

11   entire timber sale volume for Fiscal Year 2020.
12   Bonanza Thin DxP Timber Sale
13
            18.     On June 30, 2020, Hampton Tree Farms was awarded the Bonanza Thin DxP
14
     Timber Sale (Contract No. 750850). Hampton Tree Farms purchased the sale for $328,364.79
15
     and provided a performance bond in the amount of $33,000. The sale will generate
16

17   approximately 36,607 tons (about 4.2 MMBF) of timber, which equates to 2 to 3 weeks of mill

18   work at Hampton Lumber’s Darrington sawmill. Attached as Exhibit C is a true and accurate

19   copy of the timber sale contract.
20          19.     The normal operating period for the sale is from June 1 to October 15. There is a
21
     seasonal noise restriction, to reduce noise and visual disturbance to spotted owls, and no harvest
22
     activities will occur from March 1 to July 15 for portions of 42A, 42C, 43A, 43B, 172A, 172B,
23
     172C, 172D, 172E, 172F, 195A and 195B.
24

25          20.      On September 2, 2020, Hampton met with the Forest Service for a pre-operations

26   meeting. The timber sale includes 2.74 miles of specific roadwork, providing better access to
27
                                                                         American Forest Resource Council
28                                                                       924 Capitol Way S., Suite 102
     DECLARATION OF ANJOLENE PRICE - 6                                   Olympia, Washington 98501
     Case No. 2:20-cv-01321-RAJ-BAT                                      (503) 222-9505
     trailheads and high use recreation areas, and 4.68 miles of temporary of road construction work.
 1

 2   Hampton performed some road maintenance work during the end of the September 2020 but

 3   cannot resume road work until June 1, 2021, at the earliest.

 4          21.      Hampton intends to hire Cascade H&A to perform the road construction and
 5
     reconstruction work. Cascade H&A has approximately 15 employees, to perform the road
 6
     construction and reconstruction work, all of whom reside in either Snohomish or Skagit County.
 7
     The road construction and reconstruction work will likely be completed by 2022. Hampton
 8
     intends to hire Janicki Logging, based in Skagit County with approximately 60 employees, to
 9

10   perform the timber harvest activities. That work will likely be completed by the end of 2022.

11          22.      Timber harvest activities in the following “Focus Tree Cutting” units (36B, 36C,
12   36D, 36E, 36F, 36G, 172A, 172B, 172C, 172D, 172E, 175, 183A, 183B, 42A, 43A, 43B, 44B,
13
     44C, 44D, 174A, and 174B) will have certain focus trees selected and harvesting other trees
14
     within a certain distance of the focus trees expect the following will not be harvested: (1) any
15
     trees marked with orange, white, or pink paint; (2) Pacific yew, western redcedar, Sitka spruce or
16

17   hardwoods except those marked with blue paint; (3) Douglas-fir greater than 23 inches diameter

18   at stump height; and (4) Western hemlock or Pacific silver fir greater than 25 inches diameter at

19   stump height.
20          23.      In addition, there are several “Heavy Thin” cutting units: 42C, 44E, 172F, and
21
     175B. In the Heavy Thin units the following trees will not be harvested: (1) any trees marked
22
     with orange or white paint; (2) Pacific yew, western redcedar, Sitka spruce or hardwoods except
23
     those marked with blue paint; (3) Douglas-fir greater than 23 inches diameter as measured
24

25   outside bark and perpendicular to the bole of the tree at 10 inches from the ground on the high

26   side of the tree; and (4) Western hemlock or Pacific silver fir greater than 25 inches in diameter

27
                                                                          American Forest Resource Council
28                                                                        924 Capitol Way S., Suite 102
     DECLARATION OF ANJOLENE PRICE - 7                                    Olympia, Washington 98501
     Case No. 2:20-cv-01321-RAJ-BAT                                       (503) 222-9505
     as measured outside bark and perpendicular to the bole of the tree at 10 inches from the ground
 1

 2   on the high side of the tree.

 3          24.     Timber harvest activities will also occur along the roads. All trees marked with

 4   blue paint 30 feet or less from the following roads will be harvested: Forest Service Road (FSR)
 5
     4037, 4052, 4053, 4060, 4061, 4062, 4062-014, 4063, and 4063-030.
 6
     Mallardy Thin DxP Stewardship
 7

 8          25.     Hampton Tree Farms was awarded the Mallardy Thin DxP Stewardship Contract
 9   on November 6, 2020 (Contract No 750892). This stewardship contract will generate
10
     approximately 46,389 tons (about 5.5 MMBF) of timber to be processed at the Darrington
11
     sawmill. The volume equates to approximately 2 to 3 weeks of mill work. Hampton Tree Farms
12
     paid a performance bond in the amount of $77,000. Attached as Exhibit D is a true and accurate
13

14   copy of the contract.

15          26.     The stewardship contract requires approximately 8.91 miles of specific road work

16   to reduce risk of road failure, minimize environmental impacts and improve accessibility for a
17
     variety of users, and 2.67 miles of temporary road work. Road construction for FSR 4030 will
18
     begin on June 1, 2021. Road construction for FSR 4030 and 4031, along with associated
19
     temporary spurs, will be completed by October 15, 2021. Road construction for 4032 and
20
     associated temporary spurs is scheduled for June 1, 2022, with an anticipated completion date of
21

22   October 15, 2022. Hampton has hired Cascade H&A to perform the road construction work.

23          27.     The stewardship contract requires culvert replacement work. All old culverts will
24   be removed and replaced.
25
            28.     The Mallardy Mash Aquatic Organism Passage (AOP) work will begin on July
26
     15, 2021 by Cascade H&A with an estimated completion date of 2021. The AOP work will
27
                                                                        American Forest Resource Council
28                                                                      924 Capitol Way S., Suite 102
     DECLARATION OF ANJOLENE PRICE - 8                                  Olympia, Washington 98501
     Case No. 2:20-cv-01321-RAJ-BAT                                     (503) 222-9505
     improve fish passage with an installation of a multiplate arch pipe and a beaver dam analogue.
 1

 2   This work will require the closure of FSR 4030 and suspension of all harvest, hauling and road

 3   construction operations above the location of the pipe installation and beaver dam analogue

 4   during the limited fish window (July 15 to August 31) to avoid and minimize negative impacts to
 5
     fish. The Forest Service has invested approximately $522,636 in funds to improve fish passage
 6
     and migration within the project area.
 7
            29.     Hampton Tree Farms has hired 3 Rivers Cutting, Inc. to perform the logging
 8
     operations. 3 Rivers Cutting has approximately 20 employees most of which are based in
 9

10   Snohomish County and live in Darrington. Timber harvest activities have a normal operating

11   period from June 1 to October 15. There is a seasonal noise restriction, to reduce noise and
12   visual disturbance to spotted owls, and no harvest activities will occur from March 1 to July 15
13
     for portions of units 22 and 157.
14
            30.     The following units are “Heavy Thin” cutting units: 19C, 19E, 20J, and 20L.
15
     The following trees will not be harvested: (1) trees marked with orange or white paint: (2)
16

17   Pacific yew, western redcedar, Sitka spruce or hardwoods except those marked with blue paint;

18   (3) Douglas-fir greater than 23 inches diameter as measured outside bark and perpendicular to

19   the bole of the tree at 10 inches from the ground on the high side of the tree; and Western
20   hemlock or Pacific silver fir greater than 25 inches in diameter as measured outside bark and
21
     perpendicular to the bole of the tree at 10 inches from the ground on the high side of the tree.
22
            31.     The following units are “Designation by Prescription” units: 11A, 11B, 11C,
23
     12A, 12B, 12C, 13A, 13B, 13C, 14B, 157, 158, 18A, 18C, 19A, 19B, 20A, 20B, 20C, 20D, 20E,
24

25   20I, 20K, and 22. The following will not be harvested: (1) any trees marked with orange or

26   white paint; (2) Pacific yew, western redcedar, Sitka spruce or hardwoods except those marked

27
                                                                          American Forest Resource Council
28                                                                        924 Capitol Way S., Suite 102
     DECLARATION OF ANJOLENE PRICE - 9                                    Olympia, Washington 98501
     Case No. 2:20-cv-01321-RAJ-BAT                                       (503) 222-9505
     with blue paint; (3) Douglas-fir greater than 23 inches diameter at stump height; and (4) Western
 1

 2   hemlock or Pacific silver fir greater than 25 inches diameter at stump height.

 3          32.          Timber harvest activities will also occur along the roads. All trees marked with

 4   blue paint 30 feet or less from the following roads will be harvested.' FSR 4030, 4031, and 4032.
 5
            33.     The following units will be harvested during the 2021 operating season: 11 A,
 6
     l lB, l lC, 12A, 12B, 12C, 13 A, 13B, 13C, 14B, 157 and 158.
 7
            34.     The end result of the harvest is to enhance and accelerate old-growth
 8
     characteristics throughout the sale area. Instead of thinning that would result in a monoculture
 9

10   type stand, the prescriptions incorporate clumping of certain larger stands that show old-growth

11   characteristics, like platforms, with a focus on thinning younger.stands.

     The Government Does Not Adequately Represent Hampton's Interests in this Litigation
13
            35.     Hampton Lumber and Hampton Tree Farms are not adequately represented by the
14
     Forest Service in this case. Although we share the same ultimate goal of upholding the project,
15
     Hampton has a narrower economic interest. The Forest Service has a broader responsibility to
16
     the public as a whole. Therefore, the Forest Service cannot adequately represent Hampton's
17

18   unique interests.
                                                    41


19          Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the
20   United States of America that the foregoing is true and correct.
                                                               ··�
21
            Executed this     20 day of January, 2021 at OU""' �  ashington.
22

23

24

25

26

27
                                                                            American Forest Resource Council
28
                                                                            924 Capitol Way S., Suite 102
     DECLARATION OF ANJOLENE PRICE - 10                                     Olympia, Washington 98501
     Case No. 2:20-cv-01321-RAJ-BAT                                         (503) 222-9505
